PROSPECTUS Filed pursuant to 424(b)(3) Registration Statement No.333-192965 9,000,000 Shares of Common Stock POSITIVEID CORPORATION This Prospectus relates to the resale of up to 9,000,000 shares of common stock of PositiveID Corporation (the “Company”), par value $0.01 per share (the “Common Stock”), consisting of 9,000,000 shares of Common Stock issuable to Ironridge Global IV, Ltd., a British Virgin Islands business company (“Ironridge”), upon conversion of up to 750 shares of Series F Preferred Stock (“Series F”) held by Ironridge pursuant to a stock purchase agreement, dated August 26, 2013, between Ironridge and the Company (the “Ironridge Agreement”), or that we may choose to issue in lieu of cash as payment of the 7.65% dividends on the Series F. The Company will not receive any proceeds from the resale of these shares of common stock. The total amount of shares of common stock which may be sold pursuant to this Prospectus would constitute approximately 14.4% of our issued and outstanding common stock as of January 28, 2014, assuming that the selling stockholder will sell all of the shares offered for sale. The selling stockholder may offer all or part of the shares for resale from time to time through public or private transactions, at either prevailing market prices or at privately negotiated prices Our common stock is quoted on the OTCMarkets, under the ticker symbol “PSID.” On January 28, 2014, the closing price of our common stock was $0.031 per share. Investing in our common stock involves a high degree of risk. See “Risk Factors” beginning on page4 to read about factors you should consider before investing in shares of our common stock. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The Date of This Prospectus Is: February 7, 2014 TABLE OF CONTENTS Page Prospectus Summary 1 The Offering 4 Risk Factors 5 Special Note Regarding Forward-Looking Statements 13 Use of Proceeds 15 Dilution 15 Selling Stockholder 16 Market for Common Equity and Related Stockholder Matters 18 Description of Business 18 Description of Property 28 Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Directors, Executive Officers and Corporate Governance 36 Executive Compensation 38 Security Ownership of Certain Beneficial Owners and Management 43 Certain Relationships and Related Transactions, and Director Independence 44 Plan of Distribution 47 Description of Securities to be Registered 48 Shares Eligible for Future Sale 53 Legal Matters 54 Experts 54 Where You Can Find More Information 54 Index To Consolidated Financial Statements F-1 PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this Prospectus. This summary does not contain all the information that you should consider before investing in the common stock of PositiveID Corporation (referred to herein as “we,” “our,” “us,” “PositiveID” or the “Company”). You should carefully read the entire Prospectus, including “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the accompanying financial statements and the related notes to the Financial Statements before making an investment decision. Business Overview PositiveID, through its wholly owned subsidiary MicroFluidic Systems (“MFS”) (collectively, the “Company” or “PositiveID”), develops molecular diagnostic systems for bio-threat detection, for rapid diagnostic testing, and assays to detect a range of biological threats. The Company’s M-BAND (Microfluidic Bio-agent Autonomous Networked Detector) system is an airborne bio-threat detection system developed for the homeland defense industry, to detect biological weapons of mass destruction.MFS is also developing automated pathogen detection systems (Firefly Dx and Dragonfly) for rapid diagnostics, both for point of need and clinical applications. Since its inception, and prior to our acquisition of MFS in May 2011,MFS had received over $50 million in government grants and contract work for the Department of Defense, Department of Homeland Security (“DHS”), the Federal Bureau of Investigation, the National Aeronautics and Space Administration, the Defense Advanced Research Projects Agency and industrial clients.MFS holds a substantial portfolio of key patents/patents pending primarily for the automation of biological detection using real-time analysis for the rapid, reliable and specific identification of pathogens. Beginning in 2011 and continuing into the first quarter of 2013, as a part of our refocusing our business, we set out to (1) align ourselves with strong strategic partners to prepare our M-BAND product for the DHS’s BioWatch Generation 3, Phase II program, which has been estimated to be a $3.1 billion program over five years; (2) identify a research and development contract to complete the development of our clinical/point of demand diagnostic platform, the Firefly Dx and Dragonfly systems; and (3) reduce our operating costs to focus solely on those initiatives. Subsequent to acquiring MFS, the Company has: (1) sold substantially all of the assets of NationalCreditReport.com, which it had acquired in connection with the Steel Vault Merger in 2011; (2) sold its VeriChip and HealthLink businesses in 2012; (3) drastically reduced its operating cost and cash burn; (4) entered into a license agreement and teaming agreement with The Boeing Company (“Boeing”) for its M-BAND system in the fourth quarter of 2012; and (5) executed into an exclusive license for its iglucose technology in February, 2013.The Company will continue to either seek strategic partners or acquirers for its GlucoChip and its glucose breath detection system. Issuance of Series I Convertible Preferred Stock Resulting in Management’s Voting Control of the Company On September 30, 2013, the Board of Directors of the Company agreed to satisfy $1,003,000 of accrued compensation owed to its directors, officers and management (collectively, the “Management”) through a liability reduction plan (the “Plan”). Under this Plan the Company’s Management agreed to accept a combination of PositiveID Corporation Series I Convertible Preferred Stock (the “Series I Preferred Stock”) and to accept the transfer of Company owned shares of common stock in VeriTeQ Corporation,f/k/aDigital Angel Corporation (“Digital Angel”), a Delaware corporation, in settlement of accrued compensation. Subject to the Plan, $590,000 of accrued compensation was settled through the commitment to transfer 327,778 shares of VeriTeQ common stock (out of the 1,199,532 total shares of VeriTeQ common stock that were issuable to the Company upon the conversion of VeriTeQ’s Series C convertible preferred stock owned by the Company). The Series C conversion was completed on October 22, 2013. The VeriTeQ shares were valued at $1.80 (adjusted to reflect the 1 for 30 reverse split by VeriTeQ on October 22, 2013), which was a 21% discount to the closing bid price on September 30, 2013, to reflect liquidity discount and holding period restrictions.
